Citation Nr: 0209056	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected hemorrhoids.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to April 
1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for 
hemorrhoids, and which denied service connection for PUD.  
The veteran appealed for a higher rating for hemorrhoids, and 
appealed the denial of service connection for PUD.  In July 
1996, August 1998, and September 2001, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not presently have PUD attributable to 
military service.

3.  The veteran's service-connected hemorrhoids are both 
internal and external, with intermittent bleeding; there is 
no evidence of secondary anemia or fissures. 


CONCLUSIONS OF LAW

1.  The claimed PUD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The criteria for a rating in excess of 10 percent for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 
7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claims.  
Such notice is found in requests for evidence, the rating 
decision, the statement of the case and supplemental 
statements of the case, and in three Board remands.  The 
veteran has submitted written arguments.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Id.  The Board notes that the case has been 
remanded to the RO several times for VA examinations, and for 
the veteran to be given multiple opportunities to report for 
necessary studies.  The veteran has failed to respond to an 
October 2001 RO request for information on any treatment, and 
he has repeatedly failed to report for an upper 
gastrointestinal (UGI) series.  He has stated that he does 
not want to submit to such an examination, and has not 
provided good cause for his failure to report. The duty to 
assist is not a one-way street, and the veteran has failed to 
cooperate in developing his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Regulations provide that veterans have an 
obligation to report for VA examinations and reexaminations 
which are scheduled in connection with their claims.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2001).  As this case involves 
an initial claim for compensation, the Board has reviewed the 
claim based on the evidence of record.  Based on the entire 
record, the Board finds that all relevant evidence has been 
developed to the extent possible, and the duty to assist 
provisions of the VCAA and implementing regulation have been 
satisfied.

I.  Factual Background

The veteran's service medical records show that he was 
treated for hemorrhoids.  On enlistment medical examination 
in June 1985, his abdomen and viscera were listed as normal.  
A July 1986 upper gastrointestinal (UGI) series showed a very 
small collection of barium at the base of the duodenal bulb, 
possibly representing a very small ulcer at the site.  No 
other significant abnormalities were noted.  A few days 
later, a doctor from the surgical clinic indicated that he 
had reviewed the UGI, and diagnosed a possible duodenal 
ulcer.  He prescribed Tagamet.  In October 1986, the veteran 
complained of right upper quadrant abdominal wall pain.  The 
diagnosis was a questionable gallstone.  A sonogram of the 
gallbladder was negative.  A surgical consultation in January 
1987 indicates that the veteran's symptoms were essentially 
that of ulcer disease, and the diagnosis was rule out PUD.

During a January 1987 consultation, the veteran reported a 
one-year history of epigastric discomfort.  The provisional 
diagnosis was rule out ulcer disease and spastic bowel 
syndrome.  Following a gastroenterology consultation.  The 
examiner noted that an endoscope was planned, and indicated a 
diagnostic impression of a recurrent ulcer, versus other 
pathology.

In a February 1987 report of medical history, the reviewing 
examiner noted that the veteran had a history of recurrent 
PUD.  Reportedly he had ulcers 6 months earlier, which 
resolved with Tagamet and recurred in the last month.  On 
medical examination performed in February 1987, the examiner 
diagnosed mild mid-epigastric tenderness, and a duodenal 
ulcer.  Follow-up was recommended.

In June 1987, the veteran was treated for complaints of a 
stomachache, chills, and a backache; the diagnosis was rule 
out viral gastritis.  In July 1988, he was treated for severe 
gastroenteritis.  In September 1988, he was treated for 
complaints of stomach pain.  In October 1988, he was treated 
for complaints of vomiting and the diagnosis was 
gastroenteritis.  A November 1988 treatment note shows that 
he complained of rectal bleeding; the examiner noted that the 
veteran had a history of questionable PUD which had resolved.  
In July 1991, he was thought to have spastic bowel syndrome.  
In August 1991, he was taking Zantac for a reported upset 
stomach.

Medical records dated in September 1991 relating to knee 
surgery show that the veteran had a past medical history of 
mild gastric enteritis, and was currently taking Zantac.  It 
was noted that his past medical history included mild 
gastrointestinal upset consistent with ulcer, for which he 
was receiving Zantac.

In December 1992, the veteran was treated for complaints of 
abdominal pain; he was diagnosed with gastroenteritis.  In a 
report of medical history dated in December 1992, he reported 
that he was currently taking Zantac.  The reviewing examiner 
noted that the veteran had a history of PUD in July 1986, 
when he was given Tagamet.  He reportedly had a recurrence of 
abdominal symptoms in 1988 and took Zantac as needed.  On 
medical board examination performed in December 1992, the 
abdomen and viscera were clinically normal.  PUD was not 
diagnosed.

A February 1993 medical board narrative summary shows that 
the veteran had a history of indigestion and PUD, and was 
treated with Zantac up to one year ago.  Since that time he 
was asymptomatic and doing well.  A February 1993 report of 
medical board proceedings indicated that the veteran had PUD, 
which was incurred in approximately 1991, did not exist prior 
to service, and was aggravated by service.  A report of 
physical evaluation board proceedings noted that the 
diagnosis of PUD was found to be neither unfitting nor 
ratable.

In May 1993, the veteran submitted a claim for service 
connection for PUD.  He said he was treated for this 
condition from 1986 to 1993. 

During a June 1993 VA examination, the veteran reported that 
he had been diagnosed with PUD, which had been "definitely 
confirmed by an upper GI."  He said he took Zantac as 
needed.  He complained of hemorrhoids, and said he had some 
discomfort and bleeding.  He took Metamucil on a daily basis.  
The examiner noted that the veteran's medical records were 
not available.  On examination, there was a hemorrhoid on 
each side of the anal orifice which was both internal and 
external.  There was also an external hemorrhoidal tag on the 
right side.  No ulceration or bleeding was seen.  The 
pertinent diagnoses were internal and external hemorrhoids, 
and an "apparently well-substantiated history of duodenal 
ulcer showing occasional activity.  I do not believe the 
ulcer is active at this time."

In a January 1994 rating decision, the RO established service 
connection for hemorrhoids, with a 10 percent rating.  The 
instant appeal then ensued.

By a statement dated in February 1994, the veteran asserted 
that he was taking Zantac when he was separated from service, 
and that he was told he had PUD.  He said that when he 
stopped taking Zantac two weeks after separation from 
service, he experienced severe abdominal pain, and had since 
been taking prescription Zantac on a daily basis.  Regarding 
his service-connected hemorrhoids, he contended that they 
were more disabling than currently evaluated.  He said that 
there was bleeding, sometimes very bad, every time he had a 
bowel movement.  He also reported that he had a lot of pain.  
In an April 1994 statement, the veteran reiterated many of 
his assertions, and said he would be willing to report for 
another examination.

In July 1996, the Board remanded the claims to the RO for 
another VA examination, with all appropriate tests.

During a September 1996 VA gastrointestinal examination, the 
veteran reported a history of PUD, hemorrhoids, and 
gastroesophageal reflux.  He complained of pyrosis 
(heartburn), and bright red blood per rectum.  On 
examination, there were external hemorrhoids.  The veteran 
denied periodic vomiting, recurrent hematemesis or melena, 
and complained of epigastric pain.  He said that his symptoms 
were episodic, unless he was not taking his medication, at 
which times the symptoms were continuous.  The diagnoses were 
gastroesophageal reflux disease (GERD), history of PUD, and 
hemorrhoids.  Further tests were scheduled.

A February 1997 report of contact between an RO employee and 
an employee of the Tucson VA Medical Center (VAMC) reflect 
that additional tests (an esophagogastroduodenoscopy (EGD), a 
flexible sigmoidoscopy, and complete blood count (CBC)) were 
twice scheduled by the VAMC and twice canceled by the 
veteran.

By a letter to the veteran dated in August 1997, the RO 
advised him that it was important to his appeal that he 
report for a VA examination as stipulated in the Board's July 
1996 remand.

In August 1998, the Board remanded the case to the RO for VA 
examination of the service-connected hemorrhoids and claimed 
PUD.  The veteran was advised of 38 C.F.R. § 3.655 (failure 
to report for a VA examination).  He was to be given the 
opportunity to report for an UGI, and if he did not do so, an 
opinion was to be obtained from a VA doctor regarding whether 
the veteran currently had an ulcer.

During a January 1999 VA examination of the rectum and anus, 
the veteran reported that he had intermittent bright red 
blood on his toilet paper, and with constipated stool, and a 
small amount of bright red blood in the toilet.  The episodes 
occurred about every three to four months with two to three 
days of bleeding, which usually occurred around very 
constipated stool.  He denied any melena or large clots.  The 
hemorrhoids were well-maintained if he took daily Metamucil 
with lots of fluid, and there was occasional pain on bowel 
movement.  He also complained of mild GERD which was well-
controlled on Zantac.  There were no symptoms of nausea, 
vomiting, or abdominal pain.  There was no physical 
examination of the rectum or anus performed.  He was offered 
a flexible sigmoidoscopy, and he declined.  The diagnoses 
were bleeding hemorrhoids and GERD.  

An April 1999 computer print-out reflects that additional VA 
examinations were scheduled, and the veteran refused to 
report.  He said he was examined in January and he was 
feeling better.  A VAMC employee noted that the veteran had 
refused to undergo the testing required to document his 
claimed PUD on two occasions:  in January and in April.

By a letter to the veteran dated in November 2000, the RO 
noted that the veteran had failed to report for scheduled VA 
examinations, and asked him whether he was willing to report 
in the future.  In December 2000, he responded that he was 
willing to complete the required medical testing.  He said he 
was unable to complete the testing in the past due to his 
job.

During a January 2001 VA examination, the veteran denied 
vomiting, hematemesis, or melena.  He took Zantac for PUD, 
and treated his hemorrhoids with sitz baths and psyllium.  He 
reported occasional diarrhea two times per month which was 
not bloody.  He said he had not had colic, distention, nausea 
or vomiting in the past six months on his current medication.  
He denied fatigue and there was no pallor.  On hemorrhoid 
examination, there was a left lateral tag, and Grade I 
internal hemorrhoids.  The diagnoses were history of PUD, 
apparently now resolved, with GERD, and hemorrhoids, with a 
history of bleeding.

A report of a flexible proctosigmoidoscopy performed in 
January 2001 shows that a clinical examination of the rectum 
was within normal limits.  The study showed internal 
hemorrhoids, Grade III, which were not bleeding.

By a letter to the veteran dated in March 2001, he was 
advised that with respect to his claim for service connection 
for ulcers, another VA examination was being scheduled, and 
that if he did not report, his claim might be denied.  A 
subsequent report of contact dated in March 2001 notes that 
the veteran said he did not want to undergo an UGI series as 
he felt his ulcer was documented in his service medical 
records.  He related that he was attending school on a full-
time basis and was also working, and that he was unable to 
report for an examination.  He said he continued to take 
medication for his stomach condition.

In a March 2001 supplemental statement of the case, the 
veteran was provided with notice of 38 C.F.R. § 3.655.

In September 2001, the Board remanded the claims to the RO 
for compliance with the prior Board remands, and for another 
VA examination.

By a statement dated in October 2001, the veteran said he 
underwent a flexible sigmoidoscopy, and said that the only 
test he declined was an UGI series.

By a letter to the veteran dated in October 2001, the RO 
asked him to identify any health care providers who treated 
him for hemorrhoids or PUD since 1993.  He was again advised 
that if he failed to report for a scheduled VA examination, 
his claim might be denied.  The veteran did not respond to 
this letter.

A November 2001 computer print-out reflects that another VA 
examination was scheduled, and the veteran called and said he 
did not want to report for this examination.

In December 2001, a VA doctor noted that he had reviewed the 
veteran's medical records.  He indicated that an in-service 
UGI series showed evidence of barium pooling in the duodenum, 
and an ulcer was mentioned in the radiologic report but was 
not definitive, and the veteran did not have anemia.  The 
examiner stated that given the current information, he was 
unable to determine if the veteran did or did not have an 
ulcer.  He said that since more than ten years had passed, it 
was unlikely that any additional information from a physical 
examination or history could be helpful in making a 
determination.  He said he was unable to determine the 
probability of whether the veteran had an ulcer in the past.

II.  Analysis

A.  Service Connection for PUD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including peptic (either gastric or 
duodenal) ulcers, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  A proper diagnosis of gastric or duodenal 
ulcer (peptic ulcer) is to be considered established if it 
represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides an 
adequate basis for a differential diagnosis from other 
conditions with like symptomatology; in short, where the 
preponderance of evidence indicates gastric or duodenal ulcer 
(peptic ulcer).  Whenever possible, laboratory findings 
should be used in corroboration of the clinical data.  
38 C.F.R. § 3.309 (2001).

Service medical records show that during service, the veteran 
was treated on several occasions for possible PUD.  Tagamet 
was prescribed. On medical board examination performed in 
December 1992, his abdomen and viscera were clinically 
normal.  PUD was not diagnosed.  A February 1993 medical 
board narrative summary shows that the veteran had a history 
of indigestion and PUD, and was treated with Zantac up to one 
year ago.  A February 1993 report of medical board 
proceedings indicated that the veteran had PUD that did not 
exist prior to service, and was aggravated by service.  The 
service medical records as a whole do not demonstrate that 
the veteran had a confirmed peptic ulcer, and do not 
demonstrate that he incurred chronic PUD during service.  

If the veteran did in fact have a peptic ulcer in 1986, or at 
any point in service, it appears to have been acute and 
transitory, since he was asymptomatic upon separation, and 
since post-service medical records are negative for PUD.  In 
January 2001, he was diagnosed with history of PUD, 
apparently now resolved.  The veteran has repeatedly failed 
to report for an UGI series scheduled to determine whether he 
currently has PUD, and he has not provided good cause for his 
failure to report.  Governing regulation provides that when 
entitlement to a benefit cannot be established without a 
current VA examination scheduled in conjunction with an 
original compensation claim, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(2001).  The claim for service connection for PUD will 
therefore be rated based upon the evidence of record. 

The veteran has asserted that he incurred PUD during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that he incurred PUD in 
service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996). 

The Board finds that as there is no competent medical 
evidence of currently diagnosed PUD, there is no current 
disability for which service connection might be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).

The preponderance of the evidence is against the veteran's 
claim for service connection for PUD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Higher Rating for Hemorrhoids 

The veteran contends that his service-connected hemorrhoids 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

A 0 percent rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent disability rating is warranted for 
large or thrombotic irreducible hemorrhoids, with excessive 
redundant tissue.  A 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114 Diagnostic Code 
7336 (2001).

The post-service medical evidence shows that in June 1993, 
there was a hemorrhoid on each side of the anal orifice which 
was both internal and external.  There was also an external 
hemorrhoidal tag on the right side.  No ulceration or 
bleeding was seen.  A January 1999 examination report does 
not reflect a physical examination of the rectum or anus; but 
based on the veteran's statements, the diagnosis was bleeding 
hemorrhoids.  In January 2001, a left lateral tag, and Grade 
I internal hemorrhoids were observed.  The diagnosis was 
hemorrhoids, with a history of bleeding.  A report of a 
flexible procto-sigmoidoscopy performed in January 2001 shows 
that a clinical examination of the rectum was within normal 
limits.  The study showed internal hemorrhoids, Grade III, 
which were not bleeding.

The medical evidence does not show that the veteran has 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  The disability picture more nearly 
approximates the criteria for a 10 percent rating, than a 20 
percent rating, and thus the lower rating of 10 percent is 
warranted.  38 C.F.R. § 4.7 (2001).

The preponderance of the evidence is against the veteran's 
claim for a higher rating for hemorrhoids.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, 
supra.

ORDER

Service connection for PUD is denied.

A rating higher than 10 percent for hemorrhoids is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

